NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
4
DOUGLAS DYNAMICS, LLC,
Plaintiff-Appellant,
V.
BUYERS PRODUCTS COMPANY,
Defendcmt-Cr0ss Appellant.
2011-l291, 2012-1046, -1057, -1087, -1088
Appeals from the United States District Court for the
Western District of Wisoonsin in case no. 09-CV-0261,
Judge Wi11iam M. Con1ey.
ON MOTION
ORDER
Upon consideration of the joint motion to lift the stay
of the briefing sohedu1e,
IT IS ORDERED THAT:

DOUGLAS DYNAlV[[CS V. BUYERS PRODUCTS 2
The motion is granted The stay of the briefing
schedule is lifted. The appellant’s opening brief is due
within 45 days of the date of filing of this order.
FoR THE CoURT
|’1AR 02 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk j
cc: Aaron T. OlejnicZak, ESq.
Todd R. Tucker, Esq. F"_ED
320 us comer e1=APvr.=.nLs\=on
ms FsnsnAL cannon
MAR U 2 2012
. JAN |'|URBA\.Y
CI.ElK